Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,648,706 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over ILyes et al (US Publication No. 2012/0091915) “ILyes” in view of Helle (US Patent No. 4,232,216).
With respect to claims 1 and 8, ILyes teaches an electric device and system for customized load control comprising: an alternating current filter (Figure 3, item 212 and paragraph [0033]: EMI filter provides AC power to the rectifier) for converting an altered alternating current power to a filtered signal, wherein the filtered signal comprises a computer-readable format ((paragraph [0027], Figure 7, item 410: binary message including a plurality of bits (i.e. computer-readable format)) having a peak voltage that is compatible with a load computing device (Figure 3 item 200: Ballast or Driver which includes receiver, microcontroller (i.e. logic and computing elements) and control elements); a voltage current converter (Figure 3 item 216: converter) for utilizing the altered alternating current power to cause a load to perform an action; and the load computing device that stores logic that, when executed by a processor (Figure 3 item 232: microcontroller inherently contains processor), causes the electric device to perform at least the following: receive the filtered signal from the alternating current filter (paragraph [0036]: filtered signa is provided to the microcontroller from the filter); determine, from the filtered signal, a message included in the altered alternating current power (paragraph [0032]: transmitter transmits a binary message including a plurality of bits via power connection), wherein the message is configured as a plurality of delays around respective zero cross points of the altered alternating current power (Figures 4-6: plurality of delays around respective zero cross points of the AC) and communicate an instruction related to the action to the voltage current converter, wherein the voltage current converter utilizes the instruction to convert the altered alternating current power to implement the action (paragraph [0036], Figure 3 item 232: the controller provides to the ballast or driver control the set point values (i.e. an implementation of desired action)).
	ILyes, however to the extent that one could argue, does not explicitly disclose that the plurality of delays are defined by different lengths and the different lengths indicate different characters of the message; determine, from the message, the action for the load to take. 
	On the other hand, Helle teaches a method and device for reading coded information in the form of intervals/delays of predetermined sizes, wherein the plurality of delays are defined by different lengths and the different lengths indicate different characters of the message; determine, from the message, the action for the load to take (column 6, lines 40-61). 
	It would have been obvious to one of ordinary skill in the art at time the invention was filed for to utilize delays in current/signal transmission in translation to characters as taught by Helle, in ILyes’s load control device, in order to precisely and efficiently communicate commands to the load. 
With respect to claims 2 and 9, the electric device of claim 1, wherein the alternating current filter further transforms the altered alternating current power into a square wave, wherein the square wave includes the plurality of delays (paragraph [0033] and Figure 7, item 410).
With respect to claims 3 and 10, the electric device of claim 1, further comprising a voltage rectifier (paragraph [0033], Figure 3, item 214) that receives the altered alternating current power and removes negative voltage from the altered alternating current power (paragraph [0028], wherein depending on the preferences/embodiments either select positive or negative cycles can be utilized).
With respect to claims 4 and 11, the electric device of claim 1, further comprising a voltage detector that receives the altered alternating current power, determines a characteristic of the altered alternating current power, and communicates data related to the characteristic to the load computing device (paragraph [0029], wherein encoded message is decoded by receiver 230 of one of the ballast/driver).
With respect to claims 5 and 12, the electric device of claim 1, further comprising an interface for formatting data communicated from the load computing device to the voltage current converter (paragraphs [0031] and [0034]).
With respect to claims 6 and 13, the electric device of claim 1, further comprising the load, wherein the load includes a lighting device (Figure 3, elements 250).
With respect to claims 7 and 14, the electric device of claim 1, wherein the action includes at least one of the following: changing output of the load, and cause the load to communicate with another device (paragraphs [0009] and [0031]).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on 571-272-8385.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ANGELA M LIE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 
/SAMUEL G RIMELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992